Title: To Thomas Jefferson from Peter Roche, 18 May 1805
From: Roche, Peter,Roche, Christian
To: Jefferson, Thomas


                  
                     Monsieur, 
                     
                     Philadelphie, ce 18 May 1805—
                  
                  La Langue française faisant tous les jours de nouveaux progrès aux Etats Unis, et étant même cultivée avec succès par beaucoup d’Américains, nous avons jugé à propos d’apporter de paris un assortiment considérable de Livres, & avons établi à Philadelphie une Librairie française qui ne laissera rien à desirer pour la beauté des éditions, L’élégance et la Solidité des réliûres.
                  Connoissant votre amour pour les sciences et combien vous êtes Jaloux d’encourager tout ce qui Sert à propager L’instruction publique, nous osons vous prier de regarder d’un oeil favorable notre établissement naissant; et nous Serons infiniment Flattés de mériter votre approbation.
                  Nous avons L’honneur de vous adresser nôtre catalogue, Si parmi les ouvrages qui le composent, vous en trouvez quelques uns qui Soient dignes de fixer vôtre choix, en nous honorant d’une réponse, nous nous empresserons de vous les expédier.
                  En attendant, nous Sommes avec la plus haute considération & le plus profond respect, vos très humbles et très obéissants Serviteurs
                  
                     
                        Roche Frères 
                     
                     Booksellers No. 53 Walnut Street
                  
               